   Case: 1:18-cv-00038-GHD-DAS Doc #: 192 Filed: 09/24/19 1 of 1 PageID #: 1734



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

MEGAN BRITT, BRETT HAWKINS,
STEVE HARBOUR, JASON NORMAN,
BRIAN MILEY, CLINT BUCKLEY,
JASON BAKER, and CHRIS CARNEY                                                    PLAINTIFFS


  VS.                                      CIVIL ACTION NO.: 1:18-cv-00038-GHD-DAS


MISSISSIPPI FARM BUREAU CASUALTY
INSURANCE COMPANY, SOUTHERN
FARM BUREAU LIFE INSURANCE
COMPANY and SOUTHERN FARM BUREAU
CASUALTY INSURANCE COMPANY                                                     DEFENDANTS


                              STIPULATION OF DISMISSAL

        Pursuant to Rule 41 (a) (1) (A) (ii) of the Federal Rules of Civil Procedure, Plaintiff,

Chris Carney, hereby voluntarily dismisses his claims against the Defendants in this case with

prejudice. The Defendants consent to the dismissal of Chris Carney and all of his claims with

prejudice.

                             Respectfully submitted, this the 24th day of September, 2019

                                                   s/ S. Ray Hill, III__________________
                                                   S. RAY HILL, III, MSB # 100088
                                                   DANA G. DEARMAN, MSB # 8681
                                                   Attorney for Plaintiff Chris Carney

Agreed:

s/ Rebecca J. Blunden
Rebecca J. Blunden
Attorney for Defendants Mississippi Farm Bureau Casualty Insurance Co. and
Southern Farm Bureau Casualty Insurance Co.

s/Markham R. Leventhal
Markham R. Leventhal
Attorney for Defendant Southern Farm Bureau Life Insurance Co.
